Title: To George Washington from General William Howe, 21 March 1778
From: Howe, William
To: Washington, George



Sir,
Philadelphia 21st March 1778

It is with no small degree of surprize I learn that the Trumpeter attending the Serjeant of Light Dragoons, who was the bearer of my Letter to you of the 19th instt has been detained with his Horse & Accoutrements without any Reason being given for so extraordinary a proceeding further than by signifying upon a Scrap of Paper not signed by any one, that he is a Deserter from your Army. The Fact alledged is unknown to me and in the present case perfectly immaterial. He is a Trumpeter in the Kings Service, and the Sacred Character in which he was sent out, should by the universal Practice of War have protected him from every possible Cause of apprehension while acting in that Character. Wherefore, Sir, I do most peremtorily demand that the Trumpeter be immediately sent in with his Horse and Accoutrements; and that the officer who detained him (whose name I understand is Brooks) be reprimanded for his Presumption. I must also request you will be pleased to give your directions that a Commissioned Officer, if there is one at the Post, where my Letters are delivered, may acknowledge the Receipt of them.
I expected that Serjeant McMahon of the 17th Light Dragoons, and Serjeant Cameron of the 42d Regiment of Foot, would have been sent in as soon as the unjustifiable manner of their being taken came to your knowledge. It is now certain they are confined in Lancaster Jail, and I call upon you a Second time to restore these Men to their Liberty, or at least to assign the real Cause of their Detention. I am with due Respect Sir, Your most Obedient Servant

(signed) W. Howe

